DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 August 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to claims filed 20 August 2021 for application 15/830,940. Currently claims 1-7 and 9-20 are pending and have been examined. Claim 8 has been cancelled.
The objection to the specification has been withdrawn in view of the amendments made to the specification.
 Response to Arguments
Applicant’s arguments with respect to art-based rejections of claims 1-7 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 11, 14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falkenborg et al (US 20110313835 A1).
Regarding Claim 1
Falkenborg teaches: A machine learning-based method for monitoring internet domain changes using a trained classifier, comprising: 
crawling an internet domain, including accessing a first plurality of web pages including a purchase page ([0086] For example, in one embodiment, a first user tracker (113) observes the card number of the user (101) at a particular IP address for a time period identified by a timestamp (e.g., via an online payment process). [0087] In one embodiment, the portal (143) is configured to observe a card number of a user (101) while the user (101) uses an IP address to make an online transaction. [0128] when the user (101) makes an online purchase from a web page. [0222] In one embodiment, a statistical technique, such as logistic regression, is applied. Note: Logistic regression corresponds to Machine Learning);
parsing, by a computer system, the first plurality of web pages to obtain an initial composite content signature, wherein content of each of the first plurality of web pages is assessed by a machine learning classifier relative to a plurality of particular categories ([0086] For example, in one embodiment, a first user tracker (113) observes the card number of the user (101) at a particular IP address for a time period identified by a timestamp (e.g., via an online payment process). [0222] In one embodiment, a statistical technique, such as logistic regression, is applied.  Note: Logistic regression corresponds to Machine Learning), and wherein the first plurality of web pages are assigned a respective first plurality of weights used to contribute to the initial composite content signature, a first weight of the first plurality of weights assigned to a first web page of the first plurality of web pages depending on a characteristic of the first web page ([0386] In one embodiment, the transaction data (109) are aged to provide more weight to recent data than older data. [0030] transaction data (and hence actual spending behavior) is used to compute a score.[0209] The attrition model includes a set of variables identified using the transaction data (109) and a set of parameters that are used to combined the variables to generate the attrition score. In one embodiment, the parameters represent the weight for the variables in a linear combination of the variables selected for the attrition model. Note: Attrition score corresponds to an initial composite content signature);
generating the initial composite content signature based on a first specific number of electronic payment transaction purchases that originated from the purchase page in a first time period ([0128] when the user (101) makes an online purchase from a web page (corresponding to the purchase page). [0228] transaction frequency: the number of transactions aggregated for transactions within each preselected time interval during the period of the transaction data (109) (e.g., six months) selected for the model training, such as transaction counts aggregated monthly (e.g., 6 variables for the six-month period), quarterly (e.g., 2 variables for the six-month period), or bi-annually (e.g., 1 variable for the six-month period). [0030] transaction data (and hence actual spending behavior) is used to compute a score.[0209] The attrition model includes a set of variables identified using the transaction data (109) and a set of parameters that are used to combined the variables to generate the attrition score. Note: transaction frequency corresponds to the number of electronic payment transaction purchases. Attrition score corresponds to an initial composite content signature);
after a period of time has passed since first crawling the internet domain, re- crawling the internet domain including accessing a second plurality of web pages that also include the purchase page ([0086] For example, in one embodiment, a second user tracker (113) observes the user (101) having a cookie ID at the same IP address for a near or overlapping with the observed by the first user tracker (113). Thus, the cookie ID as observed by the second user tracker (113) can be linked to the card number of the user (101) as observed by the first user tracker (113). [0087] In one embodiment, the portal (143) is configured to observe a card number of a user (101) while the user (101) uses an IP address to make an online transaction. [0128] when the user (101) makes an online purchase from a web page);
parsing the second plurality of web pages to obtain a second composite content signature ([0260] In one embodiment, the computing apparatus is further configured to validate (239) model performance using a second portion of the transaction data (109) obtained for the predetermined scoring period of time. [0261] After the attrition model is developed, including the identification of selected variables (e.g., V.sub.1, V.sub.2, . . . , V.sub.6 disclosed above) and the coefficients or weights (e.g., a.sub.1, a.sub.2, . . . , a.sub.6) for respective variables, the attrition score (e.g., Z disclosed above) can be computed. Note: Attrition score corresponds to a second composite content signature);
generating the second composite content signature based on a second specific number of electronic payment transaction purchases originated from the purchase page in a second time period ([0128] when the user (101) makes an online purchase from a web page (corresponding to the purchase page).[0228] transaction frequency: the number of transactions aggregated for transactions within each preselected time interval during the period of the transaction data (109) (e.g., six months) selected for the model training, such as transaction counts aggregated monthly (e.g., 6 variables for the six-month period), quarterly (e.g., 2 variables for the six-month period), or bi-annually (e.g., 1 variable for the six-month period). [0257] In one embodiment, the computing apparatus is configured to obtain (233) transaction data (109) (e.g., from the data warehouse (149) of the transaction handler (109)) for transactions made in the accounts in a predetermined scoring period of time (e.g., a 6-month time period prior a preselected time period in which account attrition occurred). Note: transaction frequency corresponds to the number of electronic payment transaction purchases. Attrition score corresponds to an second composite content signature);
and comparing the initial composite content signature to the second composite content signature to determine if a threshold change has occurred for content of the internet domain ([0263] In one embodiment, the model data (250) and the variable values (260) are combined to generate the attrition score. [0265] and identify (285) a second plurality of variables (e.g., 241-46) from the first plurality of variables for a predictive model to distinguish. [0299] In FIG. 14, the computing apparatus is configured to determine (425) whether the attrition score (271) indicates an account attrition risk higher than a threshold. If it is determined (427) that the risk is above the threshold, the computing apparatus is configured to determine (429) a transaction profile (131 or 341) of the user (101), select (431) an offer (186) based on the transaction profile (131 or 341), and communicate (433) the offer (186) to the user (101)).
Regarding Claim 2
Falkenborg teaches: The method of claim 1, wherein the machine learning classifier is a logistic regression classifier ([0259] The computing apparatus is configured to perform (237) variable screening and model selection by applying a logistic regression procedure on a first portion of the transaction data (109), obtained for the predetermined scoring period of time, to identify a set of selected variables and a predictive model formulated based on the selected variables).

Regarding Claim 4
Falkenborg teaches: The method of claim 1, wherein the comparing includes determining if a score for one of the plurality of categories has changed by a threshold amount for a same web page between the crawling and the re-crawling ([0086] For example, in one embodiment, a second user tracker (113) observes the user (101) having a cookie ID at the same IP address for a near or overlapping with the observed by the first user tracker (113). Thus, the cookie ID as observed by the second user tracker (113) can be linked to the card number of the user (101) as observed by the first user tracker (113). [0299] In FIG. 14, the computing apparatus is configured to determine (425) whether the attrition score (271) indicates an account attrition risk higher than a threshold. If it is determined (427) that the risk is above the threshold).

Regarding Claim 7
Falkenborg teaches: The method of claim 1, further comprising: determining if the threshold change has occurred for content of the internet domain based on a shift in a transaction pattern indicated by ([0263] In one embodiment, the model data (250) and the variable values (260) are combined to generate the attrition score. [0265] and identify (285) a second plurality of variables (e.g., 241-46) from the first plurality of variables for a predictive model to distinguish. [0299] In FIG. 14, the computing apparatus is configured to determine (425) whether the attrition score (271) indicates an account attrition risk higher than a threshold. If it is determined (427) that the risk is above the threshold, the computing apparatus is configured to determine (429) a transaction profile (131 or 341) of the user (101), select (431) an offer (186) based on the transaction profile (131 or 341), and communicate (433) the offer (186) to the user (101)) a difference between the first specific number of electronic payment transaction purchases originated from the purchase page in the first time period and the second specific number of electronic payment transaction purchases originated from the purchase page in the second time period ([0235] transaction frequency trend from month to month in each merchant category group: the difference between the transaction counts in a given month and the transaction counts in the month preceding the given month, which yields a total of 145 variables in one embodiment).


Regarding Claim 11
Falkenborg teaches: A non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system to perform operations comprising ([0493] The computer-readable media may store the instructions):
accessing a first plurality of web pages obtained by crawling an internet domain, including a purchase page ([0086] For example, in one embodiment, a first user tracker (113) observes the card number of the user (101) at a particular IP address for a time period identified by a timestamp (e.g., via an online payment process). [0087] In one embodiment, the portal (143) is configured to observe a card number of a user (101) while the user (101) uses an IP address to make an online transaction. [0128] when the user (101) makes an online purchase from a web page. [0222] In one embodiment, a statistical technique, such as logistic regression, is applied. Note: Logistic regression corresponds to Machine Learning);
parsing the first plurality of web pages to obtain an initial composite content signature, wherein content of each of the first plurality of web pages is assessed by a machine learning classifier relative to a plurality of particular categories ([0086] For example, in one embodiment, a first user tracker (113) observes the card number of the user (101) at a particular IP address for a time period identified by a timestamp (e.g., via an online payment process). [0222] In one embodiment, a statistical technique, such as logistic regression, is applied.  Note: Logistic regression corresponds to Machine Learning), and wherein the first plurality of web pages are assigned respective first plurality of weights used to contribute to the initial composite content signature, a first weight of the first plurality of weights assigned to a first web page of the first plurality of web pages depending on a characteristic of the first web page ([0386] In one embodiment, the transaction data (109) are aged to provide more weight to recent data than older data. [0030] transaction data (and hence actual spending behavior) is used to compute a score.[0209] The attrition model includes a set of variables identified using the transaction data (109) and a set of parameters that are used to combined the variables to generate the attrition score. In one embodiment, the parameters represent the weight for the variables in a linear combination of the variables selected for the attrition model. Note: Attrition score corresponds to an initial composite content signature);
generating the initial composite content signature based on a first specific number of electronic payment transaction purchases that originated from the purchase page in a first time period ([0128] when the user (101) makes an online purchase from a web page (corresponding to the purchase page). [0228] transaction frequency: the number of transactions aggregated for transactions within each preselected time interval during the period of the transaction data (109) (e.g., six months) selected for the model training, such as transaction counts aggregated monthly (e.g., 6 variables for the six-month period), quarterly (e.g., 2 variables for the six-month period), or bi-annually (e.g., 1 variable for the six-month period). [0030] transaction data (and hence actual spending behavior) is used to compute a score.[0209] The attrition model includes a set of variables identified using the transaction data (109) and a set of parameters that are used to combined the variables to generate the attrition score. Note: transaction frequency corresponds to the number of electronic payment transaction purchases. Attrition score corresponds to an initial composite content signature);
after a period of time has passed since first crawling the internet domain, accessing a second plurality of web pages obtained by re-crawling the internet domain, including the purchase page ([0086] For example, in one embodiment, a second user tracker (113) observes the user (101) having a cookie ID at the same IP address for a near or overlapping with the observed by the first user tracker (113). Thus, the cookie ID as observed by the second user tracker (113) can be linked to the card number of the user (101) as observed by the first user tracker (113). [0087] In one embodiment, the portal (143) is configured to observe a card number of a user (101) while the user (101) uses an IP address to make an online transaction. [0128] when the user (101) makes an online purchase from a web page);
parsing the second plurality of web pages to obtain a second composite content signature ([0260] In one embodiment, the computing apparatus is further configured to validate (239) model performance using a second portion of the transaction data (109) obtained for the predetermined scoring period of time. [0261] After the attrition model is developed, including the identification of selected variables (e.g., V.sub.1, V.sub.2, . . . , V.sub.6 disclosed above) and the coefficients or weights (e.g., a.sub.1, a.sub.2, . . . , a.sub.6) for respective variables, the attrition score (e.g., Z disclosed above) can be computed. Note: Attrition score corresponds to a second composite content signature);
generating the second composite content signature based on a second specific number of electronic payment transaction purchases originated from the purchase page in a second time period ([0128] when the user (101) makes an online purchase from a web page (corresponding to the purchase page).[0228] transaction frequency: the number of transactions aggregated for transactions within each preselected time interval during the period of the transaction data (109) (e.g., six months) selected for the model training, such as transaction counts aggregated monthly (e.g., 6 variables for the six-month period), quarterly (e.g., 2 variables for the six-month period), or bi-annually (e.g., 1 variable for the six-month period). [0257] In one embodiment, the computing apparatus is configured to obtain (233) transaction data (109) (e.g., from the data warehouse (149) of the transaction handler (109)) for transactions made in the accounts in a predetermined scoring period of time (e.g., a 6-month time period prior a preselected time period in which account attrition occurred). Note: transaction frequency corresponds to the number of electronic payment transaction purchases. Attrition score corresponds to a second composite content signature);
and comparing the initial composite content signature to the second composite content signature to determine if a threshold change has occurred for content of the internet domain ([0263] In one embodiment, the model data (250) and the variable values (260) are combined to generate the attrition score. [0265] and identify (285) a second plurality of variables (e.g., 241-46) from the first plurality of variables for a predictive model to distinguish. [0299] In FIG. 14, the computing apparatus is configured to determine (425) whether the attrition score (271) indicates an account attrition risk higher than a threshold. If it is determined (427) that the risk is above the threshold, the computing apparatus is configured to determine (429) a transaction profile (131 or 341) of the user (101), select (431) an offer (186) based on the transaction profile (131 or 341), and communicate (433) the offer (186) to the user (101)).

Regarding Claim 14
Falkenborg teaches: The non-transitory computer-readable medium of claim 11, wherein the comparing includes determining if a cumulative change in score for two or more of the plurality of categories has occurred between the crawling and the re-crawling ([0374] For example, when a cardholder has only used a credit card during a portion of the time period under analysis, the transaction records (301) during the time period may not reflect the consistent behavior of the cardholder for the entire time period. Consistency can be checked in various ways. In one example, if the total number of transactions during the first and last months of the time period under analysis is zero, the transactions associated with the entity ID (322) are inconsistent in the time period and thus are not used in the cluster analysis (329) and/or the factor analysis (327). Other criteria can be formulated to detect inconsistency in the transactions).

Regarding Claim 16
Falkenborg teaches: A system, comprising: a processor ([0202] at least one processor (e.g., a central processing unit));
and a non-transitory computer-readable medium having stored thereon instructions that are executable by the system to cause the system to perform operations comprising ([0493] The computer-readable media may store the instructions):
accessing a first plurality of web pages obtained by crawling an internet domain including a purchase page ([0086] For example, in one embodiment, a first user tracker (113) observes the card number of the user (101) at a particular IP address for a time period identified by a timestamp (e.g., via an online payment process). [0087] In one embodiment, the portal (143) is configured to observe a card number of a user (101) while the user (101) uses an IP address to make an online transaction. [0128] when the user (101) makes an online purchase from a web page. [0222] In one embodiment, a statistical technique, such as logistic regression, is applied. Note: Logistic regression corresponds to Machine Learning);
parsing the first plurality of web pages to obtain an initial composite content signature, wherein content of each of the first plurality of web pages is assessed by a ([0086] For example, in one embodiment, a first user tracker (113) observes the card number of the user (101) at a particular IP address for a time period identified by a timestamp (e.g., via an online payment process). [0222] In one embodiment, a statistical technique, such as logistic regression, is applied.  Note: Logistic regression corresponds to Machine Learning), wherein the first plurality of web pages are assigned respetive first pluraity of weights used to contribute to the initial composite content signature, a first weight of the first plurality of weights assigned to a first web page of the first plurality of web pages depending on a characteristic of the first web page ([0386] In one embodiment, the transaction data (109) are aged to provide more weight to recent data than older data. [0030] transaction data (and hence actual spending behavior) is used to compute a score.[0209] The attrition model includes a set of variables identified using the transaction data (109) and a set of parameters that are used to combined the variables to generate the attrition score. In one embodiment, the parameters represent the weight for the variables in a linear combination of the variables selected for the attrition model. Note: Attrition score corresponds to an initial composite content signature);
generating the initial composite content signature based on a first specific number of electronic payment transaction purchases that originated from the purchase page in a first time period ([0128] when the user (101) makes an online purchase from a web page (corresponding to the purchase page). [0228] transaction frequency: the number of transactions aggregated for transactions within each preselected time interval during the period of the transaction data (109) (e.g., six months) selected for the model training, such as transaction counts aggregated monthly (e.g., 6 variables for the six-month period), quarterly (e.g., 2 variables for the six-month period), or bi-annually (e.g., 1 variable for the six-month period). [0030] transaction data (and hence actual spending behavior) is used to compute a score.[0209] The attrition model includes a set of variables identified using the transaction data (109) and a set of parameters that are used to combined the variables to generate the attrition score. Note: transaction frequency corresponds to the number of electronic payment transaction purchases. Attrition score corresponds to an initial composite content signature);
after a period of time has passed since first crawling the internet domain, accessing a second plurality of web pages obtained by re-crawling the internet domain; parsing the second plurality of web pages to obtain a second composite content signature ([0086] For example, in one embodiment, a second user tracker (113) observes the user (101) having a cookie ID at the same IP address for a near or overlapping with the observed by the first user tracker (113). Thus, the cookie ID as observed by the second user tracker (113) can be linked to the card number of the user (101) as observed by the first user tracker (113). [0087] In one embodiment, the portal (143) is configured to observe a card number of a user (101) while the user (101) uses an IP address to make an online transaction. [0128] when the user (101) makes an online purchase from a web page);
generating the second composite content signature based on a second specific number of electronic payment transaction purchases originated from the purchase page in a second time period ([0128] when the user (101) makes an online purchase from a web page (corresponding to the purchase page).[0228] transaction frequency: the number of transactions aggregated for transactions within each preselected time interval during the period of the transaction data (109) (e.g., six months) selected for the model training, such as transaction counts aggregated monthly (e.g., 6 variables for the six-month period), quarterly (e.g., 2 variables for the six-month period), or bi-annually (e.g., 1 variable for the six-month period). [0257] In one embodiment, the computing apparatus is configured to obtain (233) transaction data (109) (e.g., from the data warehouse (149) of the transaction handler (109)) for transactions made in the accounts in a predetermined scoring period of time (e.g., a 6-month time period prior a preselected time period in which account attrition occurred). Note: transaction frequency corresponds to the number of electronic payment transaction purchases. Attrition score corresponds to a second composite content signature);
and comparing the initial composite content signature to the second composite content signature to determine if a threshold change has occurred for content of the internet domain ([0263] In one embodiment, the model data (250) and the variable values (260) are combined to generate the attrition score. [0265] and identify (285) a second plurality of variables (e.g., 241-46) from the first plurality of variables for a predictive model to distinguish. [0299] In FIG. 14, the computing apparatus is configured to determine (425) whether the attrition score (271) indicates an account attrition risk higher than a threshold. If it is determined (427) that the risk is above the threshold, the computing apparatus is configured to determine (429) a transaction profile (131 or 341) of the user (101), select (431) an offer (186) based on the transaction profile (131 or 341), and communicate (433) the offer (186) to the user (101)).


Regarding Claim 18
Falkenborg teaches: The system of claim 16, wherein the characteristic of the first web page includes electronic payment transaction purchases that originated from the first web page ([0086] For example, in one embodiment, a first user tracker (113) observes the card number of the user (101) at a particular IP address for a time period identified by a timestamp (e.g., via an online payment process)).

Regarding Claim 19
Falkenborg teaches: The system of claim 18, wherein the comparing the initial composite content signature to the second composite content signature to determine if the threshold change has occurred for content of the internet domain is based on a shift in a transaction pattern indicated by ([0263] In one embodiment, the model data (250) and the variable values (260) are combined to generate the attrition score. [0265] and identify (285) a second plurality of variables (e.g., 241-46) from the first plurality of variables for a predictive model to distinguish. [0299] In FIG. 14, the computing apparatus is configured to determine (425) whether the attrition score (271) indicates an account attrition risk higher than a threshold. If it is determined (427) that the risk is above the threshold, the computing apparatus is configured to determine (429) a transaction profile (131 or 341) of the user (101), select (431) an offer (186) based on the transaction profile (131 or 341), and communicate (433) the offer (186) to the user (101)) a difference between the first specific number of electronic payment transaction purchases originating from the purchase page in the first time period and the second specific number of electronic payment transaction purchases originated from the purchase page in the second time period ([0235] transaction frequency trend from month to month in each merchant category group: the difference between the transaction counts in a given month and the transaction counts in the month preceding the given month, which yields a total of 145 variables in one embodiment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg et al (US 20110313835 A1) in view of Morris et al (US 20120296918 A1).
	
Regarding Claim 3
Falkenborg teaches: The method of claim 1, wherein the machine learning classifier is trained using a set of training data (as shown above).
However, Falkenborg does not explicitly disclose: comprising web pages that have been ranked by humans relative to the plurality of particular categories.
Morris teaches, in an analogous system: comprising web pages that have been ranked by humans relative to the plurality of particular categories ([0025] For example, to create such a dataset 112, web pages may be scored for credibility by manual reviewing, e.g., rating from a score of one for "very non-credible" to a score of five for "very credible." Such training/machine learning based on a "ground truth" dataset is well known in other areas of web search, such as relevance ranking. Note: Manual corresponds by humans).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for monitoring internet domain changes of Falkenborg to incorporate the teachings of Morris to use web pages that have been ranked by humans. One would have been motivated to do this modification because doing so would give the benefit of relevance ranking as taught by Morris paragraph [0025].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg et al (US 20110313835 A1) in view of Feng et al (US 20070198504 A1).

Regarding Claim 5
Falkenborg teaches: The method of claim 1, further comprising: (as shown above).
However, Falkenborg does not explicitly disclose: wherein the characteristic of the first web page includes a level of depth of the first web page from a starting location on the domain.
Feng teaches, in an analogous system: wherein the characteristic of the first web page includes a level of depth of the first web page from a starting location on the domain ([0015] The importance system calculates a weight for a link between a from web page and a to web page based on the level of the from web page within its web site hierarchy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for monitoring internet domain changes of Falkenborg to incorporate the teachings of Feng to include a level of depth of the first web page from a starting location on the domain. One would have been motivated to do this modification because doing so would give the benefit of calculating the importance of web pages based on links between web pages as taught by Feng paragraph [0015].

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg et al (US 20110313835 A1) in view of Gulli et al (US 8046357 B2).
	
Regarding Claim 6
Falkenborg teaches: The method of claim 1, (as shown above).

Gulli teaches, in an analogous system: wherein the characteristic of the first web page includes monitored traffic on the first web page ([Column 2, Lines 18, 19] The near real-time map may be a web graph based on the monitored web traffic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for monitoring internet domain changes of Falkenborg to incorporate the teachings of Gulli wherein the characteristic of the first web page includes monitored traffic on the first web page. One would have been motivated to do this modification because doing so would give the benefit of improving the freshness, the coverage, the ranking and the clustering of search engine results as taught by Gulli paragraph [Column 2, Lines 6-8].

Regarding Claim 17
Falkenborg teaches: The system of claim 16, (as shown above).
However, Falkenborg does not explicitly disclose: wherein the characteristic of the first web page includes monitored traffic on the first web page.
Gulli teaches, in an analogous system: wherein the characteristic of the first web page includes monitored traffic on the first web page ([Column 2, Lines 18, 19] The near real-time map may be a web graph based on the monitored web traffic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Falkenborg to incorporate the teachings of Gulli wherein the characteristic of the first web page includes monitored traffic on the first web page. One would have been motivated to do .

Claims 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg et al (US 20110313835 A1) in view of Amrutkar et al (US 20150067853 A1).
	
Regarding Claim 9
Falkenborg teaches: The method of claim 1, further comprising: responsive to determining that the threshold change has occurred for content of the internet domain, (as shown above).
However, Falkenborg does not explicitly disclose: flagging the internet domain for human evaluation with respect to an acceptable use policy (AUP) of an electronic service provider for using the internet domain.
Amrutkar teaches, in an analogous system: flagging the internet domain for human evaluation with respect to an acceptable use policy (AUP) of an electronic service provider for using the internet domain ([0117] a manual analysis was performed on webpages that were identified as malicious. [0088] Manual inspection was also performed if deemed necessary. For example, the URLs from PhishTank are crowd-sourced, and Google Safe Browsing and VirusTotal did not detect all valid URLs from PhishTank as malicious. Such URLs were manually visited to ensure that they were indeed phishing webpages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for 

Regarding Claim 15
Falkenborg teaches: The non-transitory computer-readable medium of claim 11, wherein the operations further comprise: using a transaction purchase pattern ([0235] transaction frequency trend from month to month in each merchant category group: the difference between the transaction counts in a given month and the transaction counts in the month preceding the given month, which yields a total of 145 variables in one embodiment;).
However, Falkenborg does not explicitly disclose: to determine a violation to an acceptable use policy (AUP) for using the internet domain.
Amrutkar teaches, in an analogous system: to determine a violation to an acceptable use policy (AUP) for using the internet domain ([0117] a manual analysis was performed on webpages that were identified as malicious).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified using a transaction purchase pattern operation of Falkenborg to incorporate the teachings of Amrutkar to determine a violation to an acceptable use policy (AUP) for using the internet domain. One would have been motivated to do this modification because doing so would give 

Regarding Claim 20
Falkenborg teaches: The system of claim 16, wherein the operations further comprise: responsive to determining that the threshold change has occurred for content of the internet domain, (as shown above).
However, Falkenborg does not explicitly disclose: flagging the internet domain for human evaluation with respect to an acceptable use policy (AUP) of an electronic service provider for using the internet domain.
Amrutkar teaches, in an analogous system: flagging the internet domain for human evaluation with respect to an acceptable use policy (AUP) of an electronic service provider for using the internet domain ([0117] a manual analysis was performed on webpages that were identified as malicious. [0088] Manual inspection was also performed if deemed necessary. For example, the URLs from PhishTank are crowd-sourced, and Google Safe Browsing and VirusTotal did not detect all valid URLs from PhishTank as malicious. Such URLs were manually visited to ensure that they were indeed phishing webpages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Falkenborg to incorporate the teachings of Amrutkar to flag the internet domain for human evaluation with respect to an acceptable use policy (AUP) of an electronic service provider for using the internet domain. One would have been motivated to do this .

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg et al (US 20110313835 A1) in view of Keren et al (US 20160055490 A1).
Regarding Claim 10
Falkenborg teaches: The method of claim 1 (as shown above).
However, Falkenborg does not explicitly disclose: wherein the first plurality of web pages are the same as the second plurality of web pages.
Keren teaches, in an analogous system: wherein the first plurality of web pages are the same as the second plurality of web pages ([0047] (a) at a first time point, determining a first ranking of said website; (b) at a second time point, determining a second ranking of said website).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for monitoring internet domain changes of Falkenborg to incorporate the teachings of Keren wherein the first plurality of web pages are the same as the second plurality of web pages. One would have been motivated to do this modification because doing so would give the benefit of generating a cost effectiveness score for digital marketing operations performed for a website as taught by Keren paragraph [0047].




Regarding Claim 13
Falkenborg teaches: The non-transitory computer-readable medium of claim 11, wherein the comparing includes determining if a score for one of the plurality of categories has changed (as shown above).
However, Falkenborg does not explicitly disclose: by a particular percentage for the entire domain between the crawling and the re- crawling.
Keren teaches, in an analogous system: by a particular percentage for the entire domain between the crawling and the re- crawling ([0407] The scores may be one of the following: percentages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comparing of scores system of Falkenborg to incorporate the teachings of Keren to use a particular percentage for the entire domain between the crawling and the re- crawling. One would have been motivated to do this modification because doing so would give the benefit of representing scores in one of the many forms like abstract integer or real numbers, percentages, real world units etc as taught by Keren paragraph [0407].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg et al (US 20110313835 A1) in view of Wexler (US 20150193540 A1).
Regarding Claim 12
Falkenborg teaches: The non-transitory computer-readable medium of claim 11 (as shown above). 
However, Falkenborg does not teach: wherein the machine learning classifier is based on gradient boosting trees.
([0068] Gradient Boosted Decision Tree (GBDT) is used for machine learning. The gradient boosting method can also be used for classification problems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning classifier system of Falkenborg to incorporate the teachings of Wexler to use gradient boosted decision trees.  One would have been motivated to do this modification because doing so would give the benefit of using the gradient boosting method for classification problems by reducing them to regression with a suitable loss function as taught by Wexler paragraph [0068].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang (US 20060282336 A1) discloses Internet Search Engine With Critic Ratings.
von Ahn Arellano et al (US 20060179053 A1) discloses Improving Quality Of Web Search Results Using A Game.
Solomakha et al (US 20170134300 A1) discloses RESOURCE PLACEMENT VIA A WEB PAGE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128